DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09/14/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 12/13/2021 is acknowledged.  The traversal was made with no arguments.  This is not found persuasive because the groups are still perceived as being different by the examiner.
The requirement is still deemed proper and is therefore made FINAL.

This application is in condition for allowance except for the presence of claims 12-15 directed to an invention non-elected with traverse in the reply filed on 12/13/2021, and the 35 USC 112(b) Rejection given below. An attempt was made to contact applicant’s representative, however no response was given.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	It is unclear how the initial ”unfocused” image is determined to be “unfocused”. Applicant’s specification merely notes an initial unfocused image but gives no clear explanation as to what type of image is determined to be unfocused, how the unfocused image came to be compared to focused images, or the process of focusing. The examiner asks for a clear explanation in order to properly describe and define the subject matter being claimed.

Allowable Subject Matter
Claim 1-11 would be allowable, pending the cancellation of claims 12-15 and rejection seen above.

The following is a statement of reasons for the indication of allowable subject matter:
	The prior art of record (in particular, Park et al. [U.S. PG Publication No. 2011/0301447], Bernard et al. [U.S. Patent No. 10,140,421] and Zur [U.S. Patent No. 11,132,794]) do not disclose, with respect to claim 1, a method of enhancing a system which detects colon polyps through the gathering of early polyp appearances in image training datasets that include a plurality of video clips with initial unfocused images of a polyp that just starts to appear in a frame, samples from the plurality of video clips in the initial portions of the initial unfocused images of the polyp are then generated at a first sampling rate, . 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

EDEMIO . NAVAS JR
Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Examiner, Art Unit 2483